Hines, Justice,
concurring.
I concur fully in the determinations that Carlson’s out-of-state felony conviction for flagrant nonsupport violates Standard 66, subjecting him to discipline, and that the sanction of suspension is warranted. I do so based on traditional notions of comity and in consideration of the importance of preserving the integrity of the practice of law in Georgia.
In this case, our inquiry should focus first on the weight we are required to afford another state’s classification of a crime in the context of a disciplinary proceeding. The doctrine of comity generally compels us to recognize and enforce foreign laws except where those laws are contrary to this state’s public policy.11 The special master correctly noted Georgia does not have a direct equivalent of Kentucky’s crimes for failure to pay child support,12 and found our state’s crime of abandonment, generally a misdemeanor, OCGA § 19-10-1, most comparable.13 Carlson pled guilty to flagrant nonsupport, the elements of which include persistently failing to provide support which the parent reasonably could have provided, and which the parent knew he had a duty to provide. Because such conduct would authorize a finding of contempt, as well as the crime of abandonment, we must recognize Kentucky’s criminalization of nonpayment of child support for purposes of this disciplinary proceeding.
The next question is whether to recognize the Kentucky felony as a felony under the disciplinary rules, or as a misdemeanor. This distinction is crucial because under Standard 66, a conviction of any felony authorizes discipline, while a conviction of a misdemeanor warrants discipline only where the crime is one of moral turpitude.14 In the context of disciplinary proceedings, crimes of moral turpitude are limited to those which relate to a lawyer’s fitness to practice law, including crimes involving violence, dishonesty, breach of trust, or *339serious interference with the administration of justice.15 Because Carlson’s conduct would not constitute a felony under Georgia law,16 it should not be viewed as such for purposes of determining the propriety and extent of discipline. Instead, because the Kentucky crime of flagrant nonsupport is similar to our crime of abandonment, generally a misdemeanor, the Kentucky crime should be treated as a misdemeanor in this proceeding. Accordingly, discipline is appropriate if Carlson’s crime is one of moral turpitude.
I have no difficulty determining that flagrant nonsupport is a crime of moral turpitude, and thus, relates to Carlson’s fitness to practice law. Moreover, the aggravated circumstances incorporated in the elements of flagrant nonsupport amount to a wilful violation of a court order.17 The act of contravening a court order is conduct which directly bears on an attorney’s fitness to practice law. Thus, discipline is not only appropriate, but essential to ensure the integrity of the profession and to protect the public from a lawyer who is engaging in unprofessional conduct.
The final question is the discipline to be imposed, and Carlson’s conduct should be assessed under the guidelines of the American Bar Association’s Standards for Imposing Lawyer Sanctions (1991). I disagree with the special master’s recommendation, in the event this Court found discipline to be appropriate, of a public reprimand. Under ABA Standard 6.23, a reprimand is appropriate discipline for a lawyer’s failure to comply with a court order or rule where the lawyer’s noncompliance is negligent. The elements of the Kentucky crime of flagrant nonsupport preclude a finding of negligence on Carlson’s part.
Nor can I agree with the State Bar’s recommendation that Carl-*340son be disbarred. Even the Kentucky sentencing court acknowledged that disbarment was not warranted and that Carlson should have a chance at rehabilitation.18 Moreover, I think we must be mindful of Carlson’s alcoholism and diagnosed psychiatric disorder as mitigating factors because they so directly impact Carlson’s livelihood. See ABA Standard 9.32 (h). I believe that ABA Standard 6.22 guides our way in this case. It provides that suspension is appropriate when a lawyer knows that he is violating a court order or rule, and there is injury or potential injury to a client or a party or interference or potential interference with a legal proceeding. Carlson’s conduct constituted the wilful violation of a court order, and the potential or actual injury caused by the misconduct is plain. Not only is there direct harm to Carlson’s two minor children and his former spouse, but there is the injury caused by any attorney who wilfully disregards a court order, thereby disrupting and undermining public confidence in the legal profession and the integrity of officers of the court.
Consequently, I agree to suspend Carlson from the practice of law in this state. Chief Justice Benham and Justice Carley join in this concurrence.

 See Nasco, Inc. v. Gimbert, 239 Ga. 675 (238 SE2d 368) (1977); Ullman &c. Woolen Co. v. Magill, 155 Ga. 555 (117 SE 657) (1923).


 Nonsupport is, of course, punishable by contempt in this state, as is any other violation of a court order. See generally OCGA § 15-1-4.


 OCGA § 19-10-1 (a) and (b) provide that a child abandoned by its father or mother shall be considered in a dependent condition when the parent does not furnish sufficient food, clothing or shelter for the needs of the child, and that a parent who wilfully and voluntarily leaves a child in a dependent condition is guilty of a misdemeanor.


 In the Matter of David Wayne Williams, 266 Ga. 132, 133, n. 4 (464 SE2d 816) (1996).


 Id. While the special master cited cases holding abandonment not to be a crime of moral turpitude, those cases were not decided in the context of a disciplinary proceeding, where moral turpitude has a particular definition.


 The crime of abandonment, n. 5, supra, is a misdemeanor in most instances, except where the parent leaves the state in which the child resides, in which case the crime, is a felony.


 See DR1-102 (A) (5) (a lawyer shall not engage in conduct that is prejudicial to the administration of justice) and DR7-106 (A) (a lawyer shall not disregard a court ruling). See also People v. Tucker, 837 P2d 1225, 1229 (Colo. 1992), in which the Colorado Supreme Court, citing the foregoing directory rules, found the respondent lawyer’s refusal to comply with the trial court’s order twice resulting in criminal contempt, to constitute aggravating circumstances warranting professional discipline. See also In the Matter of Anderson, 795 P2d 64, 67 (Ks. 1990), in which the Kansas Supreme Court held that the attorney’s wilful violation of a child support order of another state, including the fact that he quit his job solely to avoid support payments, evidenced a “contempt for judicial process and an indifference to his legal obligations,” warranting an indefinite suspension; Florida Bar v. Taylor, 648 S2d 709 (Fla. 1995), holding that the respondent lawyer’s contempt in another state of a support order did not authorize discipline absent a finding of fraudulent or dishonest conduct, or where the failure to pay support rose to the level of criminal contempt.


 In February 1996, the Kentucky court amended its order of probation to provide that Carlson would submit an application to obtain a license to practice law in Illinois and/or that he would make payment to reactivate his licenses to practice law in Michigan and Georgia.